NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-3, 7-8, 18-19, and 23-24, are presented for examination. Applicant filed a reply to non-final Office action on 03/23/2022 amending independent claims 1 and 18; and canceling dependent claims 4, 20, and 25. In light of Applicant’s amendments, Examiner withdraws the previous § 101 rejection and finds claims 1-3, 7-8, 18-19, and 23-24,  allowable. Therefore, claims 1-3, 7-8, 18-19, and 23-24, are ALLOWED. 

Allowable Subject Matter



Claims 1-3, 7-8, 18-19, and 23-24, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a method and a system for establishing a digital identity for use with an online service and for subsequently using the digital identity to perform the online service.

35 USC § 101: The newly amended claims 1-3, 7-8, 18-19, and 23-24, overcome the previous § 101 rejection because the following claim limitations integrate an abstract idea into practical application: 
Partially enrolling, by the transaction infrastructure computing device, the digital identity for the online service by: 
binding the digital identity to the user computing devic
binding at least the PAN, as a digital card for the payment account, to the digital identity; 
creating a token specific to the payment account; and 
binding the token to the digital identity, but not mapping the token to the digital card in a token vault associated with the token, whereby enrolling the digital identity is to be completed and the digital card is to be available for use in the online service, in response to later authentication of the user through the user computing device associated with the digital identity; 
after partially enrolling the digital identity, authenticating the user through the user computing device associated with the digital identity for a first instance of the online service, Application No: 16/679,577Page 2 of 7Amendment C and Response to Non-Final Office Action whereby a user authentication result is generated based on the token and indicative of a successful user authentication; and  
in response to the user authentication result being indicative of the successful user authentication: 
mapping, by the transaction infrastructure computing device, the token to the digital card in the token vault; 
setting the digital card as usable, thereby completing the enrollment of the digital identity; and 
performing the first instance of the online service for the digital identity, via the token, wherein the user authentication result authenticates the digital identity for said first instance of the online service and also completes enrollment of the digital identity for the online service.
These limitations can be found in independent claims 1 and 18.  Thus, independent claims 1 and 18 are patent eligible under § 101. Dependent claims 2-3, 7-8, 19, and 23-24, are patent eligible under § 101 based on their dependency. 

35 USC § 102 and § 103: The prior art of record, Bhatt (2019/0089702 A1) teaches generally a method and a system for establishing a digital identity for use with an online service and for subsequently using the digital identity to perform the online service. The prior art, however, fails to teach either individually or in combination: 
Partially enrolling, by the transaction infrastructure computing device, the digital identity for the online service by: 
binding the digital identity to the user computing devic
binding at least the PAN, as a digital card for the payment account, to the digital identity; 
creating a token specific to the payment account; and 
binding the token to the digital identity, but not mapping the token to the digital card in a token vault associated with the token, whereby enrolling the digital identity is to be completed and the digital card is to be available for use in the online service, in response to later authentication of the user through the user computing device associated with the digital identity; 
after partially enrolling the digital identity, authenticating the user through the user computing device associated with the digital identity for a first instance of the online service, Application No: 16/679,577Page 2 of 7Amendment C and Response to Non-Final Office Action whereby a user authentication result is generated based on the token and indicative of a successful user authentication; and  
in response to the user authentication result being indicative of the successful user authentication: 
mapping, by the transaction infrastructure computing device, the token to the digital card in the token vault; 
setting the digital card as usable, thereby completing the enrollment of the digital identity; and 
performing the first instance of the online service for the digital identity, via the token, wherein the user authentication result authenticates the digital identity for said first instance of the online service and also completes enrollment of the digital identity for the online service.
These limitations can be found in independent claims 1 and 18.  Thus, independent claims 1 and 18 are novel under § 102 and non-obvious under § 103. Dependent claims 2-3, 7-8, 19, and 23-24, are novel under § 102 and non-obvious under § 103 based on their dependency.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zagarese (2018/0181964 A1) discloses: “The digital identity comprises an identity attribute or data for deriving the identity attribute, and a payment token or data for obtaining a payment token.”

Hu (CN 107833032 A) discloses: “An encryption system is established based on a key cryptographic algorithm such that completes to perform identity authentication, digital signature, key exchange and data encryption functions.”

P. Boontaetae, A. Sangpetch and O. Sangpetch, "RDI: Real Digital Identity Based on Decentralized PKI," 2018 22nd International Computer Science and Engineering Conference (ICSEC), 2018, pp. 1-6, doi: 10.1109/ICSEC.2018.8712663.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691